—Per Curiam.
Respondent was admitted to practice by this Court in 1961. He maintained an office in the City of Rensselaer until he was suspended from practice for a period of six months by decision dated December 8, 1994 (Matter of Reilly, 210 AD2d 696). Respondent has not applied for reinstatement.
By petition dated January 4, 1995, petitioner Committee on Professional Standards accused respondent of neglecting an estate and misleading and deceiving petitioner in its investigation of the alleged neglect. The alleged misconduct occurred prior to respondent’s six-month suspension. After a hearing, the Referee sustained the charges. Petitioner moves to confirm the report. Respondent has not appeared on the motion.
Respondent did some preliminary work on an estate after he was retained to represent the executrix. He then attempted to *717refer the matter to an attorney in Queens County, where the decedent had lived and died. The attorney wanted some questions answered and preconditions met before he would accept the referral. Thereafter, respondent’s failure to effectively communicate with the attorney and/or to proceed on his own to settle the estate caused its neglect for at least two and a half years. Respondent also engaged in misleading conduct when he used as an excuse to petitioner for extensions to answer petitioner’s inquiries that he was awaiting information from the Queens attorney.
We grant petitioner’s motion and conclude that respondent should be suspended for an additional period of three months, effective immediately. We reiterate that any reinstatement application should be supported by a medical report evidencing respondent’s capacity to resume the practice of law (see, Matter of Reilly, supra).
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that petitioner’s motion to confirm the Referee’s report be and hereby is granted; and it is further ordered that respondent be and hereby is suspended from the practice of law for a period of three months, effective immediately; and it is further ordered that for the period of suspension respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney or counsellor-atlaw before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the Rules of this Court regulating the conduct of disbarred, suspended or resigned attorneys.